313 F.2d 140
In the Matter of SWAN-FINCH OIL CORPORATION, Keta Gas andOil Company, Swan-Finch Petro Chemical Corporation, Debtors.
No. 260, Docket 27885.
United States Court of Appeals Second Circuit.
Argued Jan. 14, 1963.Decided Jan. 16, 1963.

Arthur D. Emil, New York, N.Y., for appellant Peter Jakobson.
George C. Levin, New York, N.Y., for appellees George C. Levin and James V. Hallisey, Trustees of Swan-Finch Oil Corporation, Keta Gas and Oil Company and Swan-Finch Petro Chemical Corporation, Debtors.
Before MEDINA, WATERMAN and MOORE, Circuit Judges.
PER CURIAM.


1
This is one of a series of proceedings in the complicated affairs of the debtors in the Chapter X bankruptcy of the debtors described in the title of this case.  Under the circumstances we think a reversal of this order might render nugatory and futile further action by Judge Palmieri.  See Ferguson v. Tabah, 2 Cir., 1961, 288 F.2d 665, affirming sub nom.  Ferguson v. Birrell, S.D.N.Y., 1960, 190 F.Supp. 506; McDonnell v. Tabah, 2 Cir., 1961, 297 F.2d 731, affirming, S.D.N.Y., 1961, 196 F.Supp. 496; Pettit v. Doeskin Products, Inc., 2 Cir., 1959, 270 F.2d 95, rehearing denied, 270 F.id 699, cert. denied, 362 U.S. 910, 80 S.Ct. 660, 4 L.Ed.2d 618; Saltzman v. Birrell, S.D.N.Y., 1957, 156 F.Supp. 538.


2
The appeal is from the order of November 30, 1962, appointing a receiver of the premises at 1050 Park Avenue, New York City.  We affirm.  See opinion below filed November 7, 1962, 213 F.Supp. 638.


3
Affirmed.